SALCINES, Judge.
Extendicare, Inc.; Extendicare Health Services, Inc.; Extendicare Health Facilities, Inc.; Seminole Care, LLC; Northern Health Facilities, Inc.; and Tandem Health Care of Florida, Inc. (as to Arbors at St. Petersburg) (hereinafter collectively “Extendicare”) have filed a petition for writ of certiorari to quash a pretrial discovery order requiring them to disclose allegedly confidential information about employees of a nursing home. We deny the petition.
The Florida Supreme Court has recently issued an opinion in Alterra Healthcare Corp. v. Estate of Shelley, 827 So.2d 936 (Fla.2002), which held that a private employer, not subject to the Public Records Act, does not have standing to challenge a discovery request based exclusively upon the privacy interest of nonparty employees in their personnel files. In their petition for writ of certiorari, Extendicare is attempting to challenge the discovery order on this very basis. Because Extendicare has no standing, the trial court could not have departed from the essential requirements of law when it granted the Estate’s motion to compel and ordered the disclosure of the requested information. Accordingly, we deny the petition for writ of certiorari.
The petition for writ of certiorari is denied.
STRINGER and SILBERMAN, JJ., concur.